
	
		I
		112th CONGRESS
		2d Session
		H. R. 5160
		IN THE HOUSE OF REPRESENTATIVES
		
			April 27, 2012
			Mrs. Lummis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on certain acrylic fiber
		  tow.
	
	
		1.Certain acrylic fiber
			 tow
			(a)In
			 generalSubchapter II of
			 chapter 99 of the Harmonized Tariff Schedule of the United States is amended by
			 inserting in numerical sequence the following new heading:
				
					
						
							
								9902.01.00Acrylic fiber tow containing 92 percent or more by weight of
						acrylonitrile units, from 200 to 600 ppm sodium and no organic solvent, the
						foregoing wound into spools each containing 24,000 filaments and with average
						filament measuring 1.3 decitex (plus or minus 0.15) (provided for in subheading
						5501.30.00)FreeNo changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies to goods entered, or withdrawn from warehouse for
			 consumption, on or after the 15th day after the date of the enactment of this
			 Act.
			
